Case 1:21-cv-05067-AMD-TAM Document 1-17 Filed 09/10/21 Page 1 of 8 PageID #: 111




   DISTRICT OF COLUMBIA                          FLORIDA                                      VIRGINIA
   109 Second Street NE                       PO Box 540774                            PO Box 11108
   Washington, DC 20002                      Orlando, FL 32854                   Lynchburg, VA 24506
   Tel 202-289-1776                          Tel 407-875-1776                       Tel 407-875-1776
   Fax 407-875-0770                          Fax 407-875-0770                       Fax 407-875-0770
   LC.org                                                                              Liberty@LC.org
                                             REPLY TO FLORIDA

                                            September 1, 2021

  VIA FACSIMILE and EMAIL
  Kathy Hochul                                  Letitia James
  Governor                                      Office of the Attorney General
  State of New York                             State of New York
  NYS State Capital Building                    28 Liberty Street
  Albany, NY 12224                              New York, NY 10005
  Facsimile: (518) 474-1513                     Facsimile: (212) 416-6030
                                                Email: civil.rights@ag.ny.gov

  Howard A. Zucker
  Commissioner
  New York State Department of Health
  Corning Tower
  Empire State Plaza
  Albany, NY 12237
  Email: dohweb@health.ny.gov

         RE:     Unlawful Attempt to Remove Religious Exemptions and Accommodations from
                 State’s Mandatory COVID-19 Vaccine Policy

         THIS IS A LEGAL DEMAND LETTER. YOUR PROMPT RESPONSE IS
         REQUIRED ON OR BEFORE TUESDAY, SEPTEMBER 7, 2021 AT 12:00
         P.M. TO AVOID A LAWSUIT

  Dear Governor Hochul, Commissioner Zucker, and Attorney General James:

          Liberty Counsel is a national non-profit litigation, education and public policy organization
  with an emphasis on First Amendment liberties, and a particular focus on religious freedom and
  the sanctity of human life. Liberty Counsel has engaged in extensive litigation in the last year
  regarding civil rights violations ostensibly justified by “COVID-19,” and has had great success
  holding both government entities and private actors accountable. See, e.g., Harvest Rock Church,
  Inc. v. Newsom, 141 S. Ct. 1289 ( 2021) (permanent injunction granted and $1,350,000 in
  attorney’s fees awarded in Harvest Rock Church, Inc. v. Newsom, No. 2:20-cv-06414, C.D. Cal.,
  May 17, 2021); Harvest Rock Church, Inc. v. Newsom, 141 S. Ct. 889 (2020); Elim Romanian
Case 1:21-cv-05067-AMD-TAM Document 1-17 Filed 09/10/21 Page 2 of 8 PageID #: 112


  Religious Exemption and Accommodations from Mandatory Covid-19 Vaccine Policy
  September 1, 2021
  Page 2




  Pentecostal Church v. Pritzker, 962 F.3d 341 (7th Cir. 2020); Maryville Baptist Church, Inc. v.
  Beshear, 957 F.3d 610 (6th Cir. 2020).

          I write on behalf of numerous doctors, nurses, medical professionals, and other health care
  workers who have been forced to choose between the exercise of their sincerely held religious
  beliefs and feeding their families. No individual in New York should be forced into such an
  unconscionable decision. On August 16, 2021, the Governor of New York announced that the
  State will now require health care workers to accept or receive one of the three currently available
  COVID-19 vaccines in order to remain employed in the healthcare profession. See Office of
  Governor, Governor Cuomo Announces COVID-19 Vaccination Mandate for Healthcare Workers
  (Aug. 16, 2021), https://www.governor.ny.gov/news/governor-cuomo-announces-covid-19-
  vaccination-mandate-healthcare-workers (last visited Sept. 1, 2021) ((hereinafter “Mandatory
  COVID-19 Vaccination Policy”). The deadline for healthcare workers in New York to become
  fully vaccinated is Monday September 27, 2021. (Id.) The Mandatory COVID-19 Vaccination
  Policy applies to healthcare workers in all “hospitals, nursing homes, diagnostic and treatment
  centers, adult care facilities, certified home health agencies, hospices, long-term home health care
  programs, AIDS home care programs, licensed home care service agencies and limited licensed
  home care service agencies.” (Id.)

          Though the Governor’s announcement initially indicated that there would be “limited
  exceptions for workers with religious or medical reasons” (id.), the State’s Public Health and
  Health Planning Council eliminated such an exemption and accommodation for religious reasons
  on August 26th. See Spencer Tracy, New York Department of Health eliminates religious
  exemption for healthcare workers who refuse vaccination Localsyr.com (Aug. 31, 2021),
  https://www.localsyr.com/health/coronavirus/unvaccinated-healthcare-workers-could-lose-jobs-
  over-new-vaccine-mandate/ (last visited Sept. 1, 2021). In fact, under the State’s rule change, the
  only exemptions permitted in the State of New York will be for medical reasons documented by a
  physician or certified nurse practitioner. See Section 2.61 Rule Change (Aug. 26, 2021),
  https://www.health.ny.gov/facilities/public_health_and_health_planning_council/meetings/2021-
  08-26/docs/revised_proposed_regulation.pdf (last visited Sept. 21, 2021).

          As you are undoubtedly aware, while New York may choose not to provide certain
  religious exemptions in its state statutory scheme under some circumstances, virtually every
  employee in New York – including the health care workers who have been subjected to the
  Mandatory COVID-19 Vaccination Policy – are protected by Title VII of the Civil Rights
  Act, which does provide for religious exemptions and accommodations, and mandates that
  employers provide them.

        New York cannot override federal law, or the federal Constitution. New York’s
  purported guidance and attempts to remove federal protections and even religious
  exemptions available under federal law is causing direct and irreparable harm.
Case 1:21-cv-05067-AMD-TAM Document 1-17 Filed 09/10/21 Page 3 of 8 PageID #: 113


  Religious Exemption and Accommodations from Mandatory Covid-19 Vaccine Policy
  September 1, 2021
  Page 3




          We ask that you advise us and the public by noon on this Tuesday September 7, 2021,
  that New York will honor all federal protections and entitlements to accommodation for
  sincerely held religious beliefs. Your failure to timely and positively provide this assurance
  will indicate to us that New York is, in fact, continuing in its attempt to nullify and override
  legal protections afforded to religious objectors under federal law and the United States
  Constitution. In that event, we will proceed with an emergency legal action against New York
  and other entities to protect the fundamental rights of New York’s citizenry.

         A.      New York’s Attempt to Nullify, Override, Dissuade, Discourage, or Suppress
                 Requests for Religious Accommodations and Exemptions is Plainly
                 Inconsistent with Title VII; Denying Merited Religious Exemptions and
                 Accommodations Would Violate Title VII; and New York is Not Permitted to
                 Inquire into Correctness of an Employee’s Sincerely Held Religious Beliefs.

          As you are undoubtedly aware, Title VII of the Civil Rights Act prohibits every employer
  in New York from discriminating against its employees on the basis of their sincerely held
  religious beliefs. See 42 U.S.C. §2000e-2(a) (“It shall be an unlawful employment practice for an
  employer (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
  against any individual with respect to his compensation, terms, conditions, or privileges of
  employment because of such individual’s race, color, religion, sex, or national origin”). See also
  EEOC v. Abercrombie & Fitch Stores, Inc., 575 U.S. 768 (2015) (same). And, health care
  workers who are employed by the State of New York itself are also afforded the same
  protection under Title VII. See 42 U.S.C. §2000e(f); Fitzpatrick v. Bitzer, 427 U.S. 445 (1976)
  (noting that States are also required to abide by Title VII’s mandates in relation to their employees).
  Title VII defines “religion” as “all aspects of religious observance and practice, as well as belief.”
  42 U.S.C. §2000e(j). Put simply, an employer violates Title VII if it makes employment decisions
  related to an employee based solely upon that individual’s sincerely held religious beliefs.
  Abercrombie & Fitch, 575 U.S. at 773 (“An employer may not make an applicant’s religious
  practices, confirmed or otherwise, a factor in employment decisions.” (emphasis added)).

          Put simply, employers in New York and the State itself as an employer are mandated by
  Title VII to provide reasonable accommodations to employees with sincerely held religious
  objections to the COVID-19 vaccines. 42 U.S.C. §2000e(j). Indeed, hospitals have been sued and
  lost over forced influenza vaccines. See, e.g. EEOC v. Mission Hosp., Inc., No. 1:16-cv-118-MOC-
  DLH, 2017 WL 3392783 (W.D.N.C. Aug. 7, 2017) (resulting in permanent injunction against
  Mission Hospital from improperly denying religious exemptions from mandatory vaccinations and
  requiring the hospital to pay $89,000 in damages); United States v. Ozaukee Cnty., No 18-cv-343-
  pp (E.D. Wis. 2018) (resulting in a permanent injunction against the county for failure to grant
  religious exemptions from compulsory vaccinations and ordering county to pay $18,000 in
  damages to the employee).
Case 1:21-cv-05067-AMD-TAM Document 1-17 Filed 09/10/21 Page 4 of 8 PageID #: 114


  Religious Exemption and Accommodations from Mandatory Covid-19 Vaccine Policy
  September 1, 2021
  Page 4




          As you also must know, federal law and the United States’ Constitution are supreme
  over any New York statute or edict, and New York cannot override, nullify, or violate federal
  law. See U.S. Const. Art. VI, cl. 2 (“This Constitution, and the Laws of the United States which
  shall be made in Pursuance thereof; and all Treaties made, or which shall be made, under the
  Authority of the United States, shall be the supreme Law of the Land; and the Judges in every
  State shall be bound thereby, any Thing in the Constitution or Laws of any State to the Contrary
  notwithstanding.” (emphasis added)). “This Court has long made clear that federal law is as
  much the law of the several States as are the laws passed by their legislatures.” Haywood v.
  Drown, 556 U.S. 729, 734 (2009) (emphasis added). In fact, as the Supreme Court has made clear,

         It is a familiar and well-established principle that the Supremacy Clause . . .
         invalidates state laws that interfere with, or are contrary to, federal law. Under
         the Supremacy Clause . . . state law is nullified to the extent that it actually
         conflicts with federal law.

  Hillsborough Cnty. v. Automated Med. Labs., Inc., 471 U.S. 707, 712-13 (1985) (emphasis added)
  (cleaned up). Thus, as you are undoubtedly aware, New York’s constant refrain to its health
  care workers that there is no religious exemption to the Mandatory COVID-19 Vaccination
  Policy is legally incorrect. Federal law provides protection for every health care worker in
  New York with a religious objection, and requires accommodation from such mandates.
  New York simply has no authority to override this federal law.

          While there may be some who consider COVID-19 vaccines to be acceptable as a matter
  of religious doctrine or belief, no employer in New York – including the State – is permitted to
  determine which religious adherent has a correct understanding of religious doctrine or whether a
  health care worker’s sincerely held religious beliefs are shared broadly among members of her
  faith. As the Supreme Court has recognized, an employee’s “religious beliefs need not be
  acceptable, logical, consistent, or comprehensible to others in order to merit First Amendment
  protection.” Thomas v. Rev. Bd. of Ind. Emp. Sec. Div., 450 U.S. 707, 714 (1981). See also Church
  of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531 (1993) (same). Additionally,
  though membership in or adherence to the tenets of an organized religious is plainly sufficient to
  provide protection for an individual’s sincerely held religious beliefs, it is not a necessary
  precondition. See Frazee v. Ill. Dep’t of Emp. Sec., 489 U.S. 829, 834 (1989) (“Undoubtedly,
  membership in an organized religious denomination, especially one with a specific tenet
  forbidding members to work on Sunday, would simplify the problem of identifying sincerely
  held religious beliefs, but we reject the notion that to claim the protection [for sincerely held
  religious beliefs], one must be responding to the commands of a particular religious
  organization.” (emphasis added)). See also Office of Foreign Assets Control v. Voices in the
  Wilderness, 329 F. Supp. 2d 71, 81 (D.D.C. 2004) (noting that the law provides protection for
  “sincerely held religious beliefs,” “not just tenets of organized religion”).
Case 1:21-cv-05067-AMD-TAM Document 1-17 Filed 09/10/21 Page 5 of 8 PageID #: 115


  Religious Exemption and Accommodations from Mandatory Covid-19 Vaccine Policy
  September 1, 2021
  Page 5




           In fact, the law provides protection for sincerely held religious beliefs even when some
  members of the same religious organization, sect, or denomination disagree with the beliefs
  espoused by the individual. That some individuals may have sincerely held religious beliefs that
  differ from those espoused by health care providers with a sincere religious objection to the three
  currently available COVID-19 vaccines is irrelevant to whether those sincerely held religious
  beliefs are entitled to protection under Title VII. Indeed,

         [i]ntrafaith differences of that kind are not uncommon among followers of a
         particular creed, and the judicial process is singularly ill equipped to resolve
         such differences . . . and the guarantee of free exercise is not limited to beliefs
         which are shared by all of the members of a religious sect. Particularly in this
         sensitive area, it is not within the judicial function and judicial competence to
         inquire whether the petitioner or his fellow worker more correctly perceived
         the commands of their common faith. Courts are not arbiters of scriptural
         interpretation.”

  450 U.S. at 715-16 (emphasis added).

          Moreover, the denial of an employee’s request for a religious accommodation and
  exemption based upon the views of other individuals who do not share their sincere religious
  beliefs is unlawful. In fact, it is legally irrelevant what other individuals think or religiously
  believe. Once an employee has articulated her sincerely held religious objections to acceptance or
  receipt of the currently available COVID-19 vaccines, the proper inquiry is at its end.

          Indisputably, all three of the currently available COVID-19 vaccines are produced by,
  derived from, manufactured with, tested on, developed with, or otherwise connected to aborted
  fetal cell lines. There is no question about the accuracy of this determination. The North Dakota
  Department of Health, in its literature for those considering one of the three, currently available
  COVID-19 vaccines, notes the following: “[t]he non-replicating viral vector vaccine produced by
  Johnson & Johnson did require the use of fetal cell cultures, specifically PER.C6, in order to
  produce and manufacture the vaccine.” See North Dakota Health, COVID-19 Vaccines & Fetal
  Cell            Lines           (Apr.           20,          2021),           available          at
  https://www.health.nd.gov/sites/www/files/documents/COVID%20Vaccine%20Page/COVID-
  19_Vaccine_Fetal_Cell_Handout.pdf (bold added).

           The Louisiana Department of Health likewise confirms that the Johnson & Johnson
  COVID-19 vaccine, which used PER.C6 fetal cell line, “is a retinal cell line that was isolated from
  a terminated fetus in 1985.” Louisiana Department of Public Health, You Have Questions, We
  Have Answers: COVID-19 Vaccine FAQ (Dec. 12, 2020), available at
  https://ldh.la.gov/assets/oph/Center-PHCH/Center-PH/immunizations/You_Have_Qs_COVID-
  19_Vaccine_FAQ.pdf (bold added).
Case 1:21-cv-05067-AMD-TAM Document 1-17 Filed 09/10/21 Page 6 of 8 PageID #: 116


  Religious Exemption and Accommodations from Mandatory Covid-19 Vaccine Policy
  September 1, 2021
  Page 6




          The same is true of the Moderna and Pfizer/BioNTech mRNA vaccines. The Louisiana
  Department of Health’s publications again confirm that aborted fetal cells lines were used in the
  “proof of concept” phase of the development of their COVID-19 mRNA vaccines. Louisiana
  Department of Public Health, You Have Questions, We Have Answers: COVID-19 Vaccine FAQ
  (Dec.    12,    2020),    available    at    https://ldh.la.gov/assets/oph/Center-PHCH/Center-
  PH/immunizations/You_Have_Qs_COVID-19_Vaccine_FAQ.pdf.                  The     North     Dakota
  Department of Health, in its handout literature on COVID-19 vaccines, notes: “[e]arly in the
  development of mRNA vaccine technology, fetal cells were used for ‘proof of concept’ (to
  demonstrate how a cell could take up mRNA and produce the SARS-CoV-2 spike protein)
  or to characterize the SARS-CoV-2 spike protein.” See North Dakota Health, COVID-19
  Vaccines      &     Fetal      Cell    Lines      (Apr.      20,      2021),     available     at
  https://www.health.nd.gov/sites/www/files/documents/COVID%20Vaccine%20Page/COVID-
  19_Vaccine_Fetal_Cell_Handout.pdf (last visited Aug. 10, 2021) (emphasis added).

           Because all three of the currently available COVID-19 vaccines are developed and
  produced from, tested with, researched on, or otherwise connected with the aborted fetal cell lines
  HEK-293 and PER.C6, the sincerely held religious beliefs of the employees we represent compel
  them to abstain from accepting or injecting any of these products into their body, regardless of the
  perceived benefit or rationale. Thus, while there may be some faith leaders and other adherents
  whose understanding of Scripture is different, and who may be willing to accept one of the three
  currently available COVID-19 vaccines despite their connection with aborted fetal cell lines,
  official recognition of a sincerely held religious objection to acceptance or receipt of a vaccine that
  is inextricably intertwined with aborted fetal cell lines is unnecessary to warrant protection.

         In sum, denying a health care worker’s request for a religious accommodation based
  upon the beliefs of others is unlawful, and refusing to grant a health care worker a religious
  accommodation at all is plainly a violation of Title VII, regardless of the New York rule or
  any other provision of New York law.

         B.      The First Amendment to the United States Constitution Protects New York
                 Healthcare Workers Employed by the State of New York.

         Further, all healthcare workers in the State of New York that are employed by the State
  also have protection for the exercise of their sincerely held religious beliefs under the First
  Amendment. It is beyond cavil that government employees do not shed their constitutional rights
  upon entering government employment. See Martin v. Lauer, 686 F.2d 24, 31(D.C. Cir. 1982)
  (“government employees do not shed their first amendment rights on assuming public
  responsibilities” (emphasis added)). Indeed, “people do not give up their free-exercise or free-
  speech rights when they become government employees.” Warnock v. Archer, 380 F.3d 1076,
  1082 (8th Cir. 2004) (emphasis added). See also Bd. of Cnty. Comm’rs, Wabaunsee Cnty. v.
  Umbehr, 518 U.S. 668, 675 (1996) (“The First Amendment’s guarantee . . . protects government
  employees.”); Putnam v. Regional Sch. Unit 50, No. 1:14-cv-154-JAW, 2015 WL 5440783, *14
Case 1:21-cv-05067-AMD-TAM Document 1-17 Filed 09/10/21 Page 7 of 8 PageID #: 117


  Religious Exemption and Accommodations from Mandatory Covid-19 Vaccine Policy
  September 1, 2021
  Page 7




  (D. Me. Sept. 15, 2015) (“This guarantee applied to government employees as well, who should
  not ‘suffer reprisal from a government official . . . because of the possible chilling effect against
  the free exercise of constitutional rights.’” Quoting Rosaura Bldg. Corp. v. Mun. of Mayaguez,
  778 F.3d 55, 66 (1st Cir. 2015)).

           As the Supreme Court made clear last year, “even in a pandemic, the Constitution cannot
  be put away and forgotten.” Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S. Ct. 63, 68
  (2020) (emphasis added). Moreover, the Supreme Court has further noted that it will not “abandon
  the field when government officials with experts in tow seek to infringe a constitutionally protected
  liberty.” South Bay United Pentecostal Church v. Newsom, 141 S. Ct. 716, 718 (2021) (Gorsuch,
  J.). Indeed, “[e]ven in times of crisis—perhaps especially in times of crisis—we have a duty to
  hold governments to the Constitution.” Id. (emphasis added).

          Every healthcare worker employed by the State of New York has the First Amendment
  right to the free exercise of their religion, including whether to accept a forcible injection of a
  vaccine. Neither the flick of the Governor’s pen, nor a purported public health emergency cannot
  override those cherished constitutional liberties.

         C.      New York Law Protects Every Individual’s Right to Refuse Unwanted
                 Medical Treatment.

          New York law provides a long-established common law right to all individuals to refuse
  unwanted medical care. See Rivers v. Katz, 495 N.Y.2d 337, (N.Y. Ct. App. 1986) (“we recognized
  that a patient's right to determine the course of his medical treatment was paramount to what might
  otherwise be the doctor’s obligation to provide medical care, and that the right of a competent
  adult to refuse medical treatment must be honored, even though the recommended
  treatment may be beneficial or even necessary to preserve the patient's life” (emphasis
  added)); Randolph v. City of N.Y., 501 N.Y.S.2d 837, 841 (N.Y. Sup. Ct. 1986) (noting “the right
  of the competent adult to make his own decision . . . although the treatment may be beneficial or
  even necessary to preserve the patient’s life”); In re Westchester Cnty. Med. Ctr. on Behalf of
  Connor, 72 N.Y.2d 517, (N.Y. Ct. App. 1988) (“It has long been the common-law rule in this State
  that a person has the right to decline medical treatment, even life-saving treatment”).

         As the California Supreme Court noted,

         Anglo American law starts with the premise of thorough-going self-determination.
         It follows that each man is considered to be master of his own body, and he
         may, if he be of sound mind, expressly prohibit the performance of lifesaving
         surgery, or other medical treatment. A doctor might well believe that an
         operation or form of treatment is desirable or necessary, but the law does not permit
         him to substitute his own judgment for that of the patient by any form of artifice or
         deception.
Case 1:21-cv-05067-AMD-TAM Document 1-17 Filed 09/10/21 Page 8 of 8 PageID #: 118


  Religious Exemption and Accommodations from Mandatory Covid-19 Vaccine Policy
  September 1, 2021
  Page 8




  Thor v. Superior Ct., 855 P.2d 375, 381-82 (Cal. 1993) (emphasis added).

          Put simply, “if the patient’s informed consent is to have any meaning at all, it must be
  accorded respect even when it conflicts with the advice of the doctor or the values of the
  medical profession as a whole.” Thor, 855 P.2d at 386. By mandating that all New York health
  care workers submit to one of the COVID-19 vaccines as a condition of retaining their ability to
  feed their families and earn a living, New York runs roughshod over this basic protection. If an
  employee decides for herself that she desires to abstain from forcible injunction of a COVID-19
  vaccine that violates her sincerely held religious beliefs, that is her basic right. Put simply, “[t]he
  forcible injection of medication into a nonconsenting person’s body represents a substantial
  interference with that person’s liberty.” Washington v. Harper, 494 U.S. 210, 229 (1990)
  (emphasis added). The Governor’s Mandatory COVID-19 Vaccination Policy blatantly ignores
  this well-established principle of bodily integrity and personal autonomy.

                                            CONCLUSION

          We await your prompt confirmation, on or before close of business on this Tuesday,
  Sept. 7, 2021, that New York will no longer purport to nullify or override the right of New
  York citizens to seek religious exemptions from vaccination requirements under federal and
  state law. Absent this confirmation, we will understand that New York is continuing in its
  attempt to nullify and override legal protections afforded to religious objectors, and we will
  proceed with an emergency legal action against New York and other entities to protect the
  fundamental rights of New York’s citizenry. We will seek emergency injunctive relief and all
  other remedies available under law.

                                         Sincerely,




                                         Daniel J. Schmid†

  cc:
  Laurian Cristea (Attorney admitted in New York)
  Horatio G. Mihet




  †   Licensed in Virginia
